DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–8, 10–15, 17–19 and 23–25 are allowable over Hugues, US 2018/0117515 A1 (“Hugues”), which is considered the closest art. 
Regarding Claim 1:
Hugues discloses a filter element (i.e., V-type filter assembly 100). Hugues Fig. 1, [0040]. The filter element 100 comprises a first filter media pack (one of the two media packs 104). Id. It would have been obvious for the filter element 100 to be “1V’ configuration (i.e., filter assembly comprising 2 filter media packs) as Hugues discloses that its invention is equally applicable to 1V, 2V, 4V and more V configurations. Id. at Fig. 1, [0040]. It is noted here that the examiner is relying on the 1V structure as it better corresponds to the claimed invention. The filter element 100 comprises a filter frame (i.e., two side plates 112a, 112b and rear plate 114). Id. at Fig. 1, [0041]. The filter element 100 comprises a brace (i.e., front plate 110) comprising a frame (i.e., peripherally extending rim 118) defining a central opening (i.e., aperture 130). Id. at Fig. 3, [0043]. The first filter media pack 104 is received in the central opening 130 such that the frame 112a, 112b and 114 surround the first filter media pack 104. Id. at Fig. 1. The brace 110 comprises a snap feature (i.e., retainment member 146) on an inside surface of the frame 118. Id. at Fig. 2, [0060]. Hugues also discloses that its design is configured to have improved resistance to deformation of the filter assembly in high gas flow applications. Id. at [0005]. 

    PNG
    media_image1.png
    935
    1432
    media_image1.png
    Greyscale

Hugues does not disclose a groove facing the central opening and the groove receiving a second notch of the filter element such that the groove impedes deformation of the filter element. 
Claims 2–8, 10–12 and 23–25 are allowable as they depend on claim 1. 
Regarding Claim 13:
The limitation “configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses a brace (i.e., front plate 110) for use with a filter element (i.e., V-type filter assembly 100). Hugues Fig. 1, [0040] and [0041]. The brace 110 comprises a frame (i.e., peripherally extending rim 118) defining a central opening (i.e., aperture 130) configured to receive the filter element 100. The central opening 130 is defined by a length, a width and a height. Id. at Fig. 3. The length is larger than the width, and the width is large than the height. Id. The brace 110 comprises a snap feature (i.e., retainment member 146) on the inside surface of the frame 118. Id. at Fig. 3, [0060]. Hugues also discloses that its design is configured to have improved resistance to deformation of the filter assembly in high gas flow applications. Id. at [0005]. The brace 110 also comprises a stabilizer (i.e., two support structures 150a and 150b) extending from the frame (i.e., back surface 110b) and away from the central opening 130. Id. at Fig. 3, [0046]. The stabilizer 150a and 150b helps stabilize the filter element (i.e., improving deformation resistance) during use (i.e., within a filtration system housing). Hugues Fig. 1, [0046]–[0048].   
However, Hugues does not disclose that a groove facing the central opening and the groove receiving a second notch of the filter element such that the groove impedes deformation of the filter element. 
Claim 14–15 and 17–19 are allowable as they depend on claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776